Exhibit 10.34.1

AMENDMENT NO. 1 TO

LIMITED LIABILITY COMPANY

AGREEMENT OF

NORTHERN PASS TRANSMISSION LLC,

a New Hampshire Limited Liability Company

Dated as of May 14, 2010

 

- i -



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO

LIMITED LIABILITY COMPANY AGREEMENT

This AMENDMENT NO. 1 TO LIMITED LIABILITY COMPANY AGREEMENT (“Amendment”) of
Northern Pass Transmission LLC, a New Hampshire limited liability company (the
“Company”), made and entered into as of May 14, 2010, amending that certain
Limited Liability Company Agreement dated as of April 6, 2010 (“Agreement”) by
and between NU Transmission Ventures, Inc., a Connecticut corporation (“NU
Ventures”) and NSTAR Transmission Ventures, Inc., a Massachusetts corporation
(“NSTAR Ventures,” each a “Member,” and collectively, “Members”),

WITNESSETH THAT:

WHEREAS, the Members entered into the Agreement to govern the affairs of the
Company and certain relationships with and between its Members; and

WHEREAS, the Members have determined it desirable to amend the Agreement to
clarify reporting obligations of the Company;

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Members, each
binding itself, its successors and assigns, do mutually promise, covenant and
agree as follows:

ARTICLE 1

AMENDMENT

Section 19.3 of Article 9 of the Agreement is hereby deleted and replaced in its
entirety by the following:

“19.3 Reports. The Accounting Matters Partner shall cause to be prepared and
delivered to each Member: (a) no later than twenty (20) Business Days after the
end of each month, (i) a trial balance and (ii) financial statements including
balance sheet, statements of operations, statement of cash flows and statements
of capital accounts of each Member of the Company relative to the budget; (b) no
later than thirty (30) Business Days after the end of each month, a forecast of
the capital spending by project and capital contributions, by month for the
remainder for the then current calendar year; (c) no later than thirty (30) days
after the end of each quarter, unaudited quarterly financial statements prepared
in accordance with GAAP or otherwise in a format approved by the Members
Committee, provided, however, that the delivery to the Members of the FERC Form
3Q filed by the Company shall satisfy this requirement; (d) no later than ninety
(90) days prior to the end of each taxable year of the Company, an updated
forecast of tax information for the current taxable year and forecast of tax
information for the forthcoming taxable year (such information consistent with
the information provided for the Members as would be provided to the Members via
the Company’s tax returns); (e) no later than one hundred and fifty (150) days
after the end of each calendar year, financial statements for the Company for
such year prepared in accordance with GAAP and audited by a nationally

 

Execution Copy   Sch. 7.13   Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

recognized accounting firm, or otherwise in a format approved by the Members
Committee, provided, however, that the delivery to the Members of the FERC Form
1 filed by the Company shall satisfy this requirement; and (f) no later than
sixty (60) days after the delivery of the annual financial statements of the
Company, the tax information concerning the Company that is necessary for
preparing the Member’s tax returns for such taxable year.”

ARTICLE 2

MISCELLANEOUS

2.1 Continuation of the Limited Liability Company Agreement. Except as expressly
amended by this Amendment, the Limited Liability Company Agreement is and shall
remain in full force and effect in accordance with its terms.

2.2 Execution in Counterparts. This Amendment may be executed in counterparts,
all such counterparts shall be deemed to be originals, and together, they shall
constitute but one and the same instrument.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 1
to Limited Liability Company Agreement as of the date first above written.

 

NU TRANSMISSION VENTURES, INC.

a Connecticut corporation

By:  

/s/ RANDY A. SHOOP

Name:   Randy A. Shoop Its   Vice President and Treasurer

NSTAR TRANSMISSION VENTURES, INC.

a Massachusetts corporation

By:  

/s/ PAUL VAITKUS

Name:   Paul Vaitkus Its   President